TERMINATION AGREEMENT

This Termination Agreement (“Termination Agreement”) is entered into as of
October 25, 2007 by and between JD Holdings Inc., a California corporation (“JD
Holdings”), and Joe’s Jeans Inc. (formerly known as Innovo Group Inc.) a
Delaware corporation (collectively, with its subsidiary Joe’s Jeans Subsidiary
Inc., “Joe’s”).

W I T N E S S E T H:

WHEREAS, Joe’s and JD Holdings, successor to JD Design LLC, previously entered
into that certain Collateral Protection Agreement dated October 13, 2006, the
First Amendment dated October 30, 2006, the Second Amendment dated April 13,
2007 and the Third Amendment dated June 25, 2007; and

WHEREAS, the parties mutually agree to terminate the Collateral Protection
Agreement; and

NOW THEREFORE, FOR AND IN CONSIDERATION of the mutual promises, covenants and
conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1. The Collateral Protection Agreement is hereby terminated in its entirety and
there are no further obligations under the Agreement as of the date of this
Termination Agreement.

2. This Termination Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original, and all of which, taken together,
shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Parties hereto have caused this Termination Agreement to
be executed as of the date first set forth above.

JOE’S JEANS INC.

By: /s/ Marc Crossman
Its: CEO and President


JD HOLDINGS, INC.

By: /s/ Joseph M. Dahan
Its: President


